PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
SEIKAGAKU CORPORATION
Application No. 15/984,288
Filed: 18 May 2018
Patent No. 11,169,949 
Issued: 2 Nov 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
:
Docket No. TOYA117.021C3	



This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed January 6, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 79 days to 93 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On November 2, 2021, the above-identified application issued into U.S. Patent No. 11,162,949. The patent issued with a PTA of 79 days. The PTA of 79 days was based on 109 days of “A” delay plus 57 days of “B” delay, reduced by 87 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed with a one month extension of time.

The present petition

Patentee and the Office are in agreement regarding the amount of “B” delay under 35 U.S.C. 154(b)(1)(B). At issue is the number of days of “A” delay and Applicant delay.

Patentee argues that the 14 month clock should not have stopped with the mailing of the Office letter on August 2, 2019, but rather should have stopped with the mailing of the Restriction Requirement on May 5, 2020.  As such, Patentee asserts that Applicant delay under 37 CFR 1.703(a)(1) should have been assessed as 292 days, not 15 days as shown in PAIR.  Patentee’s argument has been considered, and found to be persuasive.  In particular, the August 2, 2019 


letter was not a first Office action on the merits. Accordingly, the clock should not have stopped on August 2, 2019.  


In addition, Patentee disputes the assessment of 10 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed September 22, 2021, subsequent to the Notice of Allowance mailed 
August 23, 2021, and in response to a Notice to File Corrected Application Papers mailed            September 2, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  In view thereof, for the Rule 312 Amendment filed September 22, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 0 days.

Lastly, Patentee points out that he should have been assessed additional Applicant delay of 256 days pursuant to 37 CFR 1.704(c)(13), for not filing proper claims until October 1, 2019. The Office thanks Patentee for his good faith and candor in brining this error to the Office’s attention.

It is noted that Patentee has not addressed why the assessment of 77 days of Applicant delay under 37 CFR 1.704(c)(8), for the filing of a supplemental IDS on December 17, 2019, subsequent to the reply filed October 1, 2019, was improper. 

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
292 + 57 + 0 – 0 – 333 (256 + 77) = 16 days

Patentee’s Calculation:

292 + 57 + 0 – 0 – 256 = 93 days

Conclusion

Patentee is entitled to PTA of sixteen (16) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 292 + 57 + 0 – 0 – 333 = 16 days. 




The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by sixteen (16) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction



UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,162,949
		DATED            :  November 2, 2021
		INVENTOR(S) :  Mizumura et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 79 days.

      Delete the phrase “by 79 days” and insert – by 16 days--